Citation Nr: 0811728	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  07-15 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in North Little Rock, Arkansas, which, in pertinent 
part, granted service connection for PTSD and assigned a 30 
percent disability rating, effective as of July 22, 2005.  
The veteran expressed disagreement with the assigned 
disability rating and perfected a substantive appeal.

During the pendency of this appeal, by rating action dated in 
March 2007, the RO determined that the veteran's service-
connected PTSD warranted a disability rating of 50 percent, 
effective as of July 22, 2005.  Applicable law provides that 
absent a waiver, a claimant seeking a disability rating 
greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and that a claim remains in controversy where less than the 
maximum available benefits are awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The veteran has not withdrawn the appeal 
as to the issue of a disability rating greater than the 50 
percent rating assigned; therefore, the issue of higher 
initial disability rating remains in appellate status.       

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
May 2007, the veteran raised the issue of entitlement to a 
special monthly pension based on the need for regular aid and 
attendance of another person or by reason of being 
housebound.  The RO apparently has not yet issued a rating 
decision on that claim; therefore, this matter is referred to 
the RO for appropriate action.

In December 2007, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO (Travel Board hearing).  A transcript of the 
hearing has been associated with the veteran's claims file.

In light of the Board's decision herein to grant an initial 
disability rating of 70 percent for the entire period in 
initial rating claim, the remaining issue is entitlement to 
an initial disability rating greater than 70 percent for the 
service-connected PTSD.  The remaining issue is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

The veteran's service-connected PTSD has for the entire 
period of initial rating claim manifested occupational and 
social impairment with deficiencies in most areas. 


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent 
for service-connected PTSD have been met for the entire 
period of claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  In the 
decision below, the Board grants the veteran's claim of a 
higher initial disability rating of 70 percent for the 
service-connected PTSD for the entire period of initial 
rating claim.  Given the results favorable to the veteran 
with regard to the grant of initial disability rating up to 
70 percent for the entire period of initial rating claim, 
further development under the VCAA is not required to this 
extent.  (Further duties that apply to the remaining aspect 
of the initial rating on appeal, entitlement to an initial 
disability rating in excess of 70 percent for 
service-connected PTSD, are addressed below in the REMAND 
portion of this decision.) 

Initial Disability Rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings - does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

In the present case, the RO has initially rated the veteran's 
service-connected PTSD as 50 percent disabling pursuant to 
the criteria set forth in Diagnostic Code 9411.  A 50 percent 
disability rating is warranted when occupational and social 
impairment is found with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130. 

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

The evidence in this case includes VA outpatient treatment 
records dated from June 2004 to May 2006 that show that the 
veteran was treated intermittently for symptoms associated 
with his PTSD.  In August 2004 and September 2004, the 
veteran was assigned a GAF score of 51.

A VA mental health examination report dated in January 2005 
shows that the veteran reported being treated for symptoms 
associated with PTSD since August 2004.  He described taking 
medications for his symptoms.  His spouse, who was present 
during the evaluation, reported that the veteran had 
exhibited severe hypervigilance, avoidance, anger control 
problems, increased startle response, sleep disturbance with 
nightmares, depression, and irritability.  The diagnosis was 
chronic PTSD and chronic major depressive disorder, in early 
partial remission.  A GAF of 55 was assigned.

In July 2007, the veteran and his spouse testified at a 
personal hearing over which a hearing office of the RO 
presided.  During the hearing, the veteran reported that he 
did not function well around others, and that he would become 
easily angered and frustrated.  He described getting into 
altercations when he had been employed as a  landscaper.  His 
spouse reiterated the veteran's statements adding that she 
had to increasingly take care of most of the veteran's 
business as a result of his symptoms.  She described that 
they could no longer eat out with friends as the veteran 
would lose his temper and cause a scene.  She added that the 
veteran's son would no longer visit, and that the veteran 
would not take any telephone calls.  The veteran also 
described night sweats and panic attacks at night which would 
occur several time each week.

VA outpatient treatment records dated from September 2006 to 
June 2007 show continued intermittent treatment for symptoms 
associated with PTSD.  The veteran was shown to have a mild 
dementia syndrome with prominent emotional conflicts typical 
of a primary dementia.  Additionally, his chronic PTSD, brain 
trauma from pituitary surgery, and aortic valve replacement, 
were all said to have contributed to his current dementia 
with frontal lobe symptoms of impulsiveness, disinhibition, 
and irritability.  His GAF scores ranged from 40 to 41.

A VA examination report dated in March 2007 shows that the 
veteran reported continued symptoms associated with PTSD, to 
include nightmares, intrusive thoughts of war, difficulty 
sleeping, and social isolation.  Physical examination 
revealed anxious mood and depression.  Affect was appropriate 
to subject or context; thought processes were logical and 
tight; there was no loosening of associations nor confusion; 
and there were no hallucinations or delusions.  There was 
some cognitive difficulty and some reported suicidal ideation 
without intent. The diagnosis was chronic PTSD.  The examiner 
added that the veteran's symptoms were moderate to severe and 
had persisted for years.  A GAF of 45 was assigned.  

During the December 2007 Travel Board hearing, the veteran 
and his spouse reiterated symptoms as previously described 
during the July 2007 RO hearing.  The described symptoms 
which included continued anger management, anxiety, 
depression, and nightmares.

As indicated above, the veteran was initially assigned a 50 
percent disability rating for his service-connected PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  After a 
review of the evidence, the Board finds that overall the 
veteran's disability picture more nearly approximates the 
criteria for a 70 percent disability rating.  See 38 C.F.R. 
§§ 4.7, 4.21.  The evidence supports a finding that the 
veteran's service-connected PTSD has for the entire period of 
initial rating claim manifested symptomatology that more 
nearly approximates occupational and social impairment with 
deficiencies in most areas, as required for a 70 percent 
disability rating under Diagnostic Code 9411. 

The evidence of record shows that the veteran experiences 
significant social impairment due to depression, social 
isolation, nightmares, anxiety, chronic sleep problems, and 
suicidal ideations.  The evidence of record shows that the 
veteran has not worked for a number of years.  He avoids 
contact with others, has difficulty with anxiety, anger 
management, depression, and has reported suicidal ideations.   
Although the VA outpatient treatment records from August 2004 
to January 2005 showed GAF scores of 51 and 55, which is 
indicative of moderate symptoms or moderate difficulty in 
social and occupational functioning, the competent medical 
evidence of record dated thereafter has demonstrated GAF 
codes which ranged from 40 to 45, which is indicative of  
serious symptoms and serious impairment in social and 
occupational functioning.  Moreover, the examiner in March 
2007 indicated that the veteran's moderate to severe symptoms 
had persisted for years.

Accordingly, the Board finds that overall disability picture 
most closely approximates the criteria for a 70 percent 
disability rating, but not greater.  As noted above, this is 
an initial rating case, and consideration has been given to 
"staged ratings" since service connection was made effective 
(i.e., different percentage ratings for different periods of 
time).  Fenderson, 12 Vet. App. at 119.  However, there 
appears to be no identifiable period of time since the 
effective date of service connection, during which the PTSD 
symptomatology warranted a staged rating.


ORDER

An initial disability rating of 70 percent for service-
connected PTSD, for the entire period of initial rating 
claim, is granted.


REMAND

In a letter from the U.S. Social Security Administration 
(SSA) dated in April 2007, it was indicated that the veteran 
was receiving disability compensation benefits as a result of 
a pituitary gland disorder and an anxiety related disorder.  
A review of the evidence of record shows that the complete 
medical and administrative records related to the veteran's 
SSA disability compensation benefits claim have not been 
obtained.  These records are potentially important to his 
claim, in that they may provide a basis for a disability 
rating greater than the 70 percent initial rating established 
hereinabove.  On remand, the RO should make arrangements to 
obtain these SSA records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, the remaining issue of entitlement to a higher 
initial disability rating than 70 percent is REMANDED for the 
following action:

1.  The RO/AMC shall obtain the 
administrative and medical records 
relating to the veteran's SSA 
disability compensation benefits claim, 
and associate them with his claims 
file.

2.  The RO/AMC will then readjudicate the 
veteran's the remaining claim of 
entitlement to a higher initial 
disability rating than 70 percent for 
service-connected PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case, and should be afforded an 
appropriate period of time for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to obtain additional evidence.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


